MANN, Chief Judge.
We treat this interlocutory appeal, brought by a witness, not a party, but whose motion to quash a subpoena duces tecum was denied, as a petition for certio-rari.
The trial court heard testimony that the support of two children of appellant’s son was dependent upon a trust fund established by the appellant, which she testified to as of substantial value. She declined to bring records or furnish any basis for the court’s evaluation of her testimony that the trust corpus was subject to her withdrawing her requirements, whatever they may be.
The trial judge entered an order requiring the production of the trust instrument and records pertaining to the trust. In addition, he entered an ordqr appropriately protecting the appellant against disclosure of the evidence so produced.
We think no case has been made out for our issuance of certiorari in this situation.
Appeal dismissed as not allowed under the Florida Appellate Rules. Treating the appeal papers as a petition for certiorari, certiorari is denied.
LILES and HOBSON, JJ„ concur.